     Case 2:21-cv-01482-JCM-DJA Document 16 Filed 09/03/21 Page 1 of 3



 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     PAMELA HUMPHREY,                 )                     Case No. 2:21-cv-01482-JCM-DJA
10                                    )
                                      )
11                        Plaintiff,  )
                                      )
12   vs.                              )                     JOINT MOTION FOR EXTENSION OF
                                      )                     TIME FOR DEFENDANT EQUIFAX
13                                    )                     INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC )
     and TRANS UNION LLC,                                   FILE ANSWER
14                                    )
                                      )
                          Defendants. )                     FIRST REQUEST
15
                                      )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED

20   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,

21   move or otherwise respond to the Complaint in this action is extended from September 3, 2021

22   through and including October 4, 2021. The request was made by Equifax so that it can have an

23   opportunity to collect and review its internal files pertaining to the allegations in the

24   ...

25   ...

26   ...

27   ...

28   ...
     Case 2:21-cv-01482-JCM-DJA Document 16 Filed 09/03/21 Page 2 of 3



 1   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to cause

 2   delay.

 3            Respectfully submitted, this 2nd day of September, 2021.

 4

 5   CLARK HILL PLLC
                                                           /s/Mona Amini
 6   By: /s/Jeremy J. Thompson                            Mona Amini, Esq.
     Jeremy J. Thompson                                   Nevada Bar No. 15381
 7   Nevada Bar No. 12503                                 Gustavo Ponce, Esq.
 8   3800 Howard Hughes Pkwy,                             Nevada Bar No. 15084
     Suite 500                                            KAZEROUNI LAW GROUP, APC
 9   Las Vegas, NV 89169                                  6069 South Fort Apache Road, Suite 100
     Tel: (702) 862-8300                                  Las Vegas, NV 89148
10   Fax: (702) 862-8400                                  Phone: (800) 400-6808
     Email: jthompson@clarkhill.com                       Fax: (800) 520-5523
11
                                                          Email: mona@kazlg.com
12   Attorney for Defendant Equifax Information           Email: gustavo@kazlg.com
     Services LLC
13
     No opposition                                        Attorneys for Plaintiff
14

15

16
     IT IS SO ORDERED:
17

18
     __________________________
19   United States Magistrate Judge

20          September 3, 2021
     DATED: __________________
21

22

23

24

25

26

27

28

                                                    -2-
     Case 2:21-cv-01482-JCM-DJA Document 16 Filed 09/03/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a true and exact copy of the foregoing has been served this 2nd day of

 3   September, 2021, via CM/ECF, upon all counsel of record:

 4

 5
                                                  By: /s/Jeremy J. Thompson
 6                                                Jeremy J. Thompson
                                                  Nevada Bar No. 12503
 7                                                3800 Howard Hughes Pkwy, Suite 500
                                                  Las Vegas, NV 89169
 8                                                Tel: (702) 862-8300
 9                                                Fax: (702) 862-8400
                                                  Email: jthompson@clarkhill.com
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
